UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CONNIE RESHARD,                      )
                                     )
                  Plaintiff,         )
                                     )
            v.                      )   Civil Action No. 87-2794 (RBW)
                                    )
RAY H. LAHOOD, SECRETARY,           )
UNITED STATES DEPARTMENT            )
OF TRANSPORTATION, 1                 )
                                     )
                  Defendant.        )
                                     )
____________________________________)

                                       MEMORANDUM OPINION 2

         Connie Reshard, a member of the Pennsylvania Bar who is proceeding pro se in this

matter, brought this action against the Secretary of Transportation in his official capacity,

seeking to recover compensatory damages and injunctive relief for the defendant's alleged racial

discrimination and retaliation against her in violation of 42 U.S.C. § 2000e-2000e(17) (2006)

during her employment at the Department of Transportation. 3 Complaint (“Compl.”) ¶¶ 7-81.

Currently before the Court are the parties’ cross-motions for summary judgment pursuant to

1
        Pursuant to Fed. R. Civ. P. 25(d), Ray H. Lahood, the current Secretary of the United States Department of
Transportation, has been substituted for the original named defendant.
2
          The amount of time it has taken to resolve this case is regrettable. However, the undersigned judge has
done all that he could to resolve this case as soon as possible after being assigned to the case.
3
         The complaint asserts seven individual claims of discrimination, however, with the exception of the sixth
claim of the complaint, all claims were either dismissed with prejudice or summary judgment was granted in favor
of the defendant by the Judge Penn's August 8, 2000 Memorandum Opinion. See Memorandum Order (Aug. 24,
2000) at 23. Therefore, the plaintiff's sole remaining claim alleges retaliation resulting from the plaintiff
“complaining . . . and later filing a formal complaint of racial discrimination.” Compl. ¶ 53. For the purposes of
this Memorandum Opinion, the Court will construe the plaintiff's retaliation allegations as also asserting a claim
based upon additional allegations she asserts in a supplemental pleading filed on January 13, 1988, which alleges
events that occurred after the termination of her employment. See generally Supplemental Pleading for Declaratory
and Injunctive Relief.
Federal Rule of Civil Procedure 56 concerning the plaintiff’s claim for retaliation, 4 see generally

Defendant's Renewed Motion for Summary Judgment; Plaintiff’s Motion for Summary

Judgment Reprisals and Retaliation ("Pl.'s Mot."), as well as the defendant’s motion to stay

discovery, Defendant's Motion to Stay Discovery (“Def.'s Mot. to Stay”). After careful

consideration of the parties’ pleadings, motions and oppositions, and all memoranda of law and

exhibits submitted with these filings and incorporated in the motions, 5 the Court concludes the

defendant is entitled to both a stay of discovery and summary judgment on the plaintiff’s sole

surviving claim.

                                                I. BACKGROUND

A.       Factual Background

         The pro se plaintiff, Connie Reshard, is a graduate of the Georgetown University Law



4
          As noted, the plaintiff's retaliation claim is the sole remaining claim in this action. In a previous decision
disposing of her additional claims based on the plaintiff's failure to exhaust her administrative remedies that was
issued by a former member of this Court, the Court reserved its determination on whether her retaliation claim could
be maintained due to its inability to discern which of the many alleged facts in the complaint related to her
retaliation claim. See Memorandum Opinion (Apr. 7, 2003). Although the parties have made many submissions
since the Court instructed them to clarify and distill the issues, the burden to clarify her claim justifiably falls mainly
to the plaintiff given that she has initiated this action. However, despite the Court's urging, clarification and
precision are still lacking, and therefore to the extent necessary to resolve her sole remaining retaliation claim, the
Court has assumed the responsibility of distilling from the plaintiff's complaint and the exhibits submitted by both
parties only those facts and evidence that have any logical relationship to her retaliation claim.
5
          The Court considered the following documents in rendering its decision: Defendant's Renewed Motion for
Summary Judgment; Memorandum of Points and Authorities in Support of Defendant’s Renewed Motion for
Summary Judgment (“Def.’s Mem.”); Defendant’s Statement of Material Facts as to Which There is No Genuine
Issue; Plaintiff’s Motion for Summary Judgment Reprisals and Retaliation (“Pl.’s Mot.”); Defendant’s Opposition to
Plaintiff’s Motion for Summary Judgment (“Def.’s Opp’n”); Defendant’s Response to Plaintiff’s Statement of Facts;
Plaintiff’s Reply to Defendant’s Opposition to Motion for Summary Judgment (“Pl.’s Reply”); Plaintiff’s Motion
for Request for Admissions; Defendant's Motion to Stay Discovery (“Def.'s Mot. to Stay”); Plaintiff’s Response in
Opposition to Defendant’s Motion to Stay Discovery (“Pl.’s Opp’n to Stay”); and Defendant’s Reply to Plaintiff’s
Opposition to Defendant’s Motion to Stay Discovery (“Def.’s Reply to Stay”). The Court also considered the
exhibits attached to the following court filings that were referenced in the parties' arguments: Defendant’s
Memorandum of Points and Authorities in Support of Defendant’s Cross Motion for Summary Judgment and
Opposition to Plaintiff’s Motion for Summary Judgment, October 14, 2003 (“Def.’s Oct. 14, 2003 Mem.”) and
Plaintiff’s Memorandum in Support of Motion for Summary Judgment and a Default Judgment, February 12, 1999
(“Pl.’s Feb. 12, 1999 Mem.”).




                                                            2
Center, Pl.’s Mot. at 4, and licensed to practice law in the Commonwealth of Pennsylvania. 6

Memorandum Order (Aug. 24, 2000) at 2. She also holds a masters degree in economics and is a

former assistant professor of economics. Pl.’s Mot. at 3. The plaintiff was hired on September

6, 1977, by the Department of Transportation as an Economist in the Office of the Assistant

Secretary for Policy and International Affairs at the GS-0110-11 pay level. Id. ; Def.’s Mem. at

5. At the time of the termination of her employment by the defendant in January of 1988, Pl.’s

Mot. at 21; Def.’s Mem. at 15, the plaintiff's pay scale had increased to the GM-0110-14 level.

Def.’s Oct. 14, 2003 Mot., Exhibit (“Ex.”) 22, (Mar. 18, 1987 Equal Employment Opportunity

Complaint) (“Mar. 18, 1987 Admin. Compl.”)). 7

         1.       The Alleged Discriminatory Acts Against the Plaintiff Occurring Between
                  1979 and 1986 8

         From 1979 until 1985 the plaintiff received several satisfactory performance appraisals,

and several personal letters from other agencies and organizations expressing satisfaction with

the performance of her job. Pl.’s Mot., Ex. 2 (Performance Appraisals); id. at Ex. 3 (Letters of


6
          Unless otherwise indicated, all of the facts set forth in this opinion are either admitted by both parties or are
otherwise undisputed. To the extent that the parties' briefing on their cross-motions relied upon any unsubstantiated
factual allegations, those allegations cannot serve as the basis for the Court's resolution of the motions. See Burke v.
Gould, 286 F.3d 513, 517 (D.C. Cir. 2002) (internal quotation marks omitted) (indicating that the nonmoving party
cannot rely on “mere allegations or denials”); Exxon Corp. v. FTC, 663 F.2d 120, 126-27 (D.C. Cir. 1980) (stating
that “conclusory allegations unsupported by factual data will not create a triable issue of fact”).
7
         There is some disagreement as to when the plaintiff’s termination became official. The plaintiff claims that
her “alleged removal from federal service [took effect] on January 4, 1988,” Pl.’s Mot. at 21, while the defendant
maintains that the “[p]laintiff was officially [removed] on January 7, 1988, when agency personnel filled out the
Department’s Clearance Certificate,” Def.’s Mem. at 15. Regardless of the discrepancy, the exact termination date
is not material to the Court's disposition of the parties' motions.
8
          The facts occurring during this time period relate to the plaintiff’s first five claims, which have already
been all dismissed by the Court. The defendant has narrowed its statement of the facts to the time period of the
alleged relation, and thus, does not reference many of the plaintiff’s factual allegations in its motion for summary
judgment. Def.’s Mem. at 5 n.1. Nevertheless, as the Court explained when it dismissed the other claims, “the
dismissed claims may still constitute relevant background evidence in the case,” Memorandum Order at 23 (Aug.
24, 2000) (quotation marks omitted), and to the extent that the factual allegations relevant to those claims are also
relevant to the plaintiff's retaliation claim, references to them will be made by the Court.




                                                            3
Gratitude). Also, during the first two years of her employment, the plaintiff was twice promoted.

Id. at 4.

        Shortly after the plaintiff “entered the four-year, evening juris doctor program at

Georgetown University Law Center,” in August 1981, Edward Oppler, the Deputy Director of

the Office of International Policy, submitted papers relating to the plaintiff’s possible promotion

to a GS-14 position. Id. at 4. In March of 1982, before any decision on the promotion was

made, the plaintiff took annual leave, missing a meeting as a result of her absence. Id. Mr.

Oppler “requested that [another employee] call [the] plaintiff at home to ask whether she wanted

to attend [the meeting,]” and he requested that the Office of Personnel “discontinue processing

[the] previously submitted papers for [the] plaintiff’s promotion[,]” as a result of her absence.

Answer ¶¶ 7-8. Despite what had occurred in early 1982, in October of that year Mr. Oppler

selected the plaintiff “for a GM-0110-14 Economist position . . . as a result of an advertised

vacancy through the merit promotion process.” Id. ¶¶ 7, 12; Pl.’s Mot. at 6.

        It was after she achieved the pay scale rank of GM-0110-14 that the plaintiff alleges the

discrimination against her began. She asserts that she was discriminated against when: (1) her

colleague, Rosalind Ellingsworth, a Caucasian female, “took credit for [the plaintiff’s]

work…and represented it as her own[;]” (2) her superiors – including Mr. Oppler, Vance Fort,

and Assistant Secretary of Transportation, Judith Conors – made a “specific effort . . . to

advance [Ms. Ellingsworth] from a consultant . . . to a supervisory employee[,]” while the

plaintiff's employment was not advanced; and (3) “[w]hite staff members received

accommodations and other job benefits as a result of expressing their concerns about the

issues[,]” whereas the plaintiff did not receive these benefits. Pl.’s Mot. at 6-7. In addition, the

plaintiff alleges that during a September 1981 meeting in Cambridge, Massachusetts, that she did




                                                  4
not attend, “Ms. Ellingsworth and [another colleague] regularly made jokes about [the plaintiff's]

ability to perform [her] job and attend law school.” Id. at 8.

       As a result of these alleged events, sometime in 1983, the plaintiff asserts that she “met

with Wilbur Williams, a special assistant to the Director of Civil Rights for the Office of the

Secretary [of Transportation and] told him of the disparate treatment,” her failure to get

promoted, and “other matters.” Id. at 9. The plaintiff contends that the discrimination continued

after her meeting with Mr. Williams, including that a white co-worker was sent on foreign travel,

while the plaintiff was not, id., and that a colleague, Frances Murphy, received a promotion,

while the plaintiff did not, Pl.’s Mot. at 10-11. The plaintiff also claims that during negotiations

with Japan in March of 1985, she “was publicly humiliated in front of representatives of the

Department of State, the airlines, the trade organizations, and other federal agencies,” when she

was given “no role” in the negotiations. Id. at 11. As a result of what had occurred, the plaintiff

felt forced to accept a temporary detail assignment working in the Office of Transportation,

Regulatory Affairs, Regulatory Review and Planning Division. Id. at 11-12. She remained on

that detail assignment from April 1, 1985 until early 1986, and claims that during the detail “she

was never given a performance [evaluation.]” Id.

       While she was detailed in her temporary assignment in August 1985, the plaintiff

“applied for a Supervisory Transportation Industry Analyst Position . . . . involving the identical

work [she] had been involved in [throughout her career],” but, according to the plaintiff, the job

was given to a “less qualified [and] less educated” white male instead. Id. at 14. Thereafter, in

early 1986, the plaintiff alleges that she “was given another detail assignment to the Office of

Special Programs,” id. at 12, and in August 1986 was provided a form of evaluation evidenced

by a handwritten note from the Office of the Assistant Secretary for Policy and International




                                                  5
Affairs stating that her performance was “fully successful.” Pl.’s Feb. 12, 1999 Mem., Ex. 5

(Note Discussing Plaintiff’s Evaluation); Pl.’s Mot. at 13.

       2.      Alleged Discriminatory Acts Against the Plaintiff Occurring Between
               December 1986 through January 1988

       As a result of her request for a transfer, the plaintiff was scheduled to be transferred to a

new position on December 14, 1986. Pl.’s Feb. 12, 1999 Mem., Ex. 6 (Letter Regarding

Personnel Matters and Requesting Performance Evaluations from August, 1985 through July

1986); Def.’s Oct. 14, 2003 Mem., Ex. 1 (Letter of Warning from Bruce Butterworth dated Dec.

16, 1986) (“Dec. 16, 1986 Letter of Warning”). Prior to the transfer, on December 8, 1986, the

plaintiff met with her anticipated new superiors, Arnie Levine and Bruce Butterworth, to discuss

the new position, Def.’s Oct. 14, 2003 Mem., Ex. 1 (Dec. 16, 1986 Letter of Warning), and the

plaintiff maintains that they discussed with her “the addition of legal skills in the position

description.” Id., Ex. 6 at 3 (Notes from the Plaintiff’s Personal Files dated March 11, 1987).

The plaintiff then prepared a letter that she sent to the Assistant Secretary for Administration

requesting that “no personnel actions of any kind [be] implemented” until appropriate

evaluations and appraisals based on the plaintiff's responsibilities from August 1985 through

1986 were completed, id., but no action was ever taken as a result of her request. Pl.’s Mot., Ex.

6 at 1 (Dec. 17, 1986 Letter to Jon Seymour from Connie Reshard). The plaintiff states that she

informed Mr. Levine and Mr. Butterworth in the December 8, 1986 meeting that "she would be

happy" to assume "legal work provided that she [was] compensated with a quality in-step in

salary." Id., Ex. 6 at 3 (Notes from the Plaintiff’s Personal Files dated March 11, 1987).

       On December 15, 1986, her new supervisor, Mr. Butterworth, reportedly sought out the

plaintiff to give her an assignment, but was unable to locate her. Def.’s Oct. 14, 2003 Mem., Ex.

1 (Dec. 16, 1986 Letter of Warning). As a result, he left a note “asking [her] to meet [him] in



                                                  6
[his] office at 9:30 am to discuss [the assignment that she was] required to do.” Id. When the

plaintiff “did not arrive at 9:30 a.m. [or] contact [him] to explain why,” Mr. Butterworth “went to

[her] office and knocked,” and the plaintiff responded that she “could not speak to [him].” Id.

Mr. Butterworth informed the plaintiff that “[he] needed to see [her] in 15 minutes” in his office,

but the plaintiff nonetheless “failed to appear at [his] office.” Id. Consequently, Mr. Levine, the

plaintiff's other supervisor, “left a message . . . asking [her] to provide an update on [her]

preparation of [the assignment for Mr. Butterworth].” Id. Again, she failed to respond, but later

that day “called a Secretary in another division from a Doctor’s office and asked for two hours

[of] sick leave [without permission or giving notice].” Id. As a result of the plaintiff’s behavior,

on the next day, December 16, 1986, Mr. Butterworth delivered a Letter of Warning

memorializing the events of December 15, 1986. Id. The letter concluded that the plaintiff

“failed entirely to meet [her] standard” regarding the assignment by “[n]ot attending meetings

when requested by [her supervisors], without offering any explanation, and refusing to do

assignments,” actions which were “unbecoming [of] a senior staff member” and which “[would]

not be tolerated.” Id. The letter stated that “in the future, [the plaintiff must] request sick leave .

. . in advance, and always provide reasonable notice.” Id.

       Thereafter, on December 18, 1986, the “[p]laintiff contacted an [Equal Employment

Opportunity (“EEO”)] officer[,]” Pl.’s Mot. at 16, to informally discuss what “she felt was racial

discrimination toward her[,]” Def.’s Oct. 14, 2003 Mem., Ex. 21 at 1 (March 3, 1987 EEO

Counselor’s Report ("EEO Counselor’s Report")). The EEO counselor and the plaintiff met on

two occasions in January 1987, id., but there is no evidence that she filed a formal complaint at

that time.

       On February 11, 1987, Mr. Butterworth and the plaintiff discussed two new assignments




                                                   7
concerning which the plaintiff agreed to provide written work products, but other than a short

handwritten note regarding one of the assignments, the plaintiff “failed to produce the work

on…February 17 and 18, 1987 [and did not attempt] to request an extension or to explain in any

way why [she] had not produced the work.” Id., Ex. 2 at 2 (“March 10, 1987 Letter of

Warning”). As a result of these events, on March 3, 1987, the parties met “to discuss the scope

of [her] position description.” Id. On March 10, 1987, Mr. Butterworth sent to the plaintiff a

second letter of warning (“March 10, 1987 Letter of Warning”) regarding the February 11, 1987

assignments. Id. The letter also discussed the plaintiff’s purposeful “[failure] to appear at [a]

staff meeting” that took place on February 18, 1987. Id. at 3. The letter warned that “any further

misconduct or refusal to perform assignments could result in more severe disciplinary action[.]”

Id. at 4.

        On March 18, 1987, the plaintiff formally filed an administrative complaint with the

Equal Employment Opportunity ("EEO") officer alleging racial discrimination. Def.’s Oct. 14,

2003 Mem., Ex. 22 at 1-10 (Complaint of Discrimination in the Federal Government dated

March 18, 1987) (“Original Administrative Complaint”). The Original Administrative

Complaint described all of the alleged acts of discrimination included in the plaintiff's complaint,

as well as other charges not alleged in her complaint. Id., Ex. 22 at 2-5. The Original

Administrative Complaint sought equitable relief in the form of a promotion and retroactive

performance appraisals, as well as monetary relief in the form of back pay and general damages

resulting from purported damage to her “professional reputation[,]” and “[a] prohibition against

the assignment of legal analyses to [her.]” Id., Ex. 22 at 9. The plaintiff twice amended her

Original Administrative Complaint, initially on March 19, 1987, id., Ex. 22 at 11-20

(Amendment to Discrimination Complaint of March 18, 1987) (“First Amended Administrative




                                                 8
Complaint”), and again on March 27, 1987, id., Ex. 22 at 21-30 (Second Amended Complaint

dated March 27, 1987) (“Second Amended Administrative Complaint”).

       On May 21, 1987, Mr. Butterworth gave the plaintiff a new work assignment. Def.’s

Mem. at 7; Def.’s Oct. 14, 2003 Mem., Ex. 3 (Letter of Reprimand Dated June 16, 1987) (“Letter

of Reprimand”). Six days later, he inquired as to the plaintiff's progress on the assignment, and

she indicated that she had no work product for him at that time. Def.’s Oct. 14, 2003 Mem., Ex.

3 (Letter of Reprimand) at 1. Consequently, Mr. Butterworth scheduled a meeting with the

plaintiff and requested that she bring the completed work product to the meeting. Id. The

plaintiff again did not have the work product for Mr. Butterworth by the time of the meeting, so

on June 2, 1987, he formally requested in writing that she provided him with the work product,

stating that the plaintiff's refusal to produce the work product by the end of the day would be

considered a “refusal to complete [her] assigned work,” and would result in “appropriate action”

being taken. Id. at 2 & Attach. 2 (June 2, 1987 Note to Connie Reshard). When the plaintiff

subsequently failed to produce the requested work product, Mr. Butterworth “reassigned the

work to another staff member,” and issued a letter of reprimand to the plaintiff on June 16, 1987.

Id. The plaintiff responded to the letter of reprimand on June 25, 1987, refuting the charge that

she failed to complete any assignment. Def.’s Oct. 14, 2003 Mem., Ex. 4 (Response

Memorandum) at 1-3. In addition, she alleged that she was racially discrimination against in a

February 1987 staff meeting when she was “compared to a white economist who is a grade

lower.” Id. at 2.

       On the same day that she responded to Mr. Butterworth's letter, the plaintiff amended the

administrative complaint she had filed with the EEO counselor for a third time, incorporating the

events surrounding the June 16, 1987 letter of reprimand. Def.’s Oct. 14, 2003 Mem., Ex. 22 at




                                                 9
35 (Letter to Robert Coates dated July 15, 1987 Amending the Administrative Complaint)

(“Third Amended Administrative Complaint”). The plaintiff stated that the letter of reprimand

“contained gross inaccuracies and allegations of misconduct” and recommended that she should

not receive an upcoming semi-annual performance evaluation because she “would be evaluated

for a one year period over a 90 day period,” which amounts to her “being treated different from

other white employees . . . because [she is] [b]lack.” Id. Despite her objection, the semi-annual

performance evaluation was issued, with the plaintiff receiving a “fully successful” rating.

Def.’s Oct. 14, 2003 Mem., Ex. 6 (Performance Management and Recognition System,

Performance Appraisal Form for the Period of December 15, 1986 - July 31, 1987) (“1987

Performance Evaluation”). The evaluation referenced the satisfactory completion of several

assignments, but also included copious remarks noting the “inordinate amount of managerial

time and effort spent to secure her cooperation in meeting the job requirements[.]” Id. at Attach.

1. In addition, the evaluation noted that the plaintiff gave the reviewer, Mr. Butterworth, “a copy

of another staff member’s work with a cover note, purporting that work as her own . . . as a sign

of defiance.” Id. The evaluation also reiterated that the plaintiff's “refus[al] to attend staff

meetings.” Id.

       During the time when the above described events were occurring, the plaintiff was also

seeking a different position. On July 22, 1987, she applied for a position as a Trade Policy

Analyst with the pay scale grade level of GM-301-15. Def.’s Mem. at 9. From the candidates

who applied for the position, Mr. Levine ultimately hired another black female candidate based

on what he expressed was her ten years of experience and superior overall performance in her

previous position. Id. at 9-10. After the plaintiff was not selected for the Trade Policy Analyst

position, she amended her Administrative Complaint for a fourth time to add allegations that her




                                                  10
non-selection for the Trade policy Analyst position evidenced racial discrimination. Def.’s Oct.

14, 2003 Mem., Ex. 22 at 32-34 (Letter to Robert Coates dated August 17, 1987 Amending the

Administrative Complaint) (“Fourth Amended Administrative Complaint”).

       On September 2, 1987, Mr. Butterworth gave the plaintiff notice of a proposed

suspension “from pay and duty status for one calendar day from [her] position of Economist.”

Def.’s Oct. 14, 2003 Mem., Ex. 8 (Notice of Proposed Suspension dated September 2, 1987)

(“Notice of One Day Suspension”). He told the plaintiff that the proposed suspension stemmed

from the plaintiff's continued refusal to attend staff meetings without providing any advance

notice. Id. at Attach. (Sept. 3, 1987 Letter to Connie Reshard). The letter was sent both to the

plaintiff by registered mail and placed on her desk along with a note from Mr. Butterworth

stating that he “will not hesitate to propose increasingly severe disciplinary action” if the

plaintiff’s “[a]cts of insubordination” continued, specifically, not attending staff meetings. Id.

Shortly thereafter, Mr. Levine also sent the plaintiff a memorandum advising her of his “decision

[to adopt] the September 2, 1987 proposal from [Mr.] Butterworth to suspend [her] from duty

and pay status for one . . . calendar day,” Def.’s Oct. 14, 2003 Mem., Ex. 9 (Notice of One Day

Suspension dated Sept. 29, 1987), which, in addition to a second document, the plaintiff “refused

to accept,” Def.’s Oct. 14, 2003 Mem., Ex. 10 (Sept. 30, 1987 Letter to File by Arnold Levine).

       On September 30, 1987, the plaintiff was provided notice of restrictions on her ability to

take leave stemming from her absence from work during August and September. Def.’s Oct. 14,

2003 Mem., Ex. 7 (Notice of Leave Restrictions dated September 30, 1987) (“Notice of Leave

Restrictions”). Accordingly to her employer's calculation, from August 2 through September 28,

1987, the plaintiff was “absent a total of 105 hours; 70 hours of sick, 12 hours of annual leave

and 23 hours of AWOL . . .[or] approximately 30.5 percent of the 344 hours of available work




                                                 11
time” during that period. Id. The September 30, 1987 notice included the imposition of new

procedures requiring that “annual leave must be requested and approved . . . in advance” by Mr.

Butterworth, that “[s]ick leave shall be approved only when [the plaintiff is] incapacitated for

duty” or receiving a medical procedure or when her “presence would jeopardize the health of

fellow workers,” and that “[i]f leave is not scheduled in advance because of any emergency

situation, [the plaintiff] must . . . [speak directly to Mr. Butterworth or his office] by 9:15 a.m. on

the day leave is to be used.” Id.

       Without exhausting her administrative remedies related to her EEO complaint, which was

the Court's basis for dismissing all the claims but the one presently before it, the plaintiff filed a

complaint with the Court on October 15, 1987, seeking, among other relief, a request for a

temporary restraining order to enjoin all further personnel acts by the defendant.

       Six days later, on October 21, 1987, Mr. Butterworth sent notice of a proposed fourteen-

day suspension from pay and duty for “(1) [r]ude, disrespectful, and insubordinate conduct

toward [Mr. Levine, the Director of her office and Mr. Butterworth, her immediate supervisor;]

(2) [r]efusal to accept and/or acknowledge official correspondence from [her superiors;] (3)

[f]ailure to attend staff meetings, as directed[;] (4)[f]ailure to follow procedures outlined in [the

Notice of Leave Restrictions; and] (5) Absence Without Leave.” Def.’s Oct. 14, 2003 Mem., Ex.

11 (Notice of Proposed Suspension dated October 21, 1987) (“Proposal for a 14-Day

Suspension”) at 1. The proposal included factual allegations for each of the five reasons for the

proposed suspension, including the plaintiff’s consistent refusal to accept or acknowledge

official documents including the proposal itself. Id., Ex. 11 at 1-6. Among other

correspondence, attached to the suspension proposal received by the Court were three notes from

the plaintiff to Mr. Levine. The first two notes were dated October 5, 1987, and stated




                                                  12
collectively that the plaintiff's superiors “have set in place a systematic and deliberate

environment of harassment and oppression,” and that she will only meet with her supervisors

“provided that Matthew Scocozza, [the Assistant Secretary of Transportation,] is also present.”

Id., Ex. 11 at 8-9. The third note, dated October 7, 1987, stated that the plaintiff took

administrative leave on that day “expressly for the purpose for working an appropriate response

[to her one day suspension on October 6, 1987.]” 9 Id. On November 3, 1987, Mr. Levine

formally approved Mr. Butterworth's proposal “to suspend [the plaintiff] from duty and pay

status for fourteen (14) calendar days from her position of Economist” beginning on November

8, 1987. Def.’s Oct. 14, 2003 Mem., Ex. 12 (Notice of Suspension dated November 3, 1987).

Once again, the plaintiff refused to accept delivery of the notice. Id. at 2. On December 2, 1987,

Mr. Butterworth issued a notice proposing the removal of the plaintiff from federal service.

Def.’s Oct. 14, 2003 Mem., Ex. 13 (Notice of Proposed Removal dated Dec. 2, 1987).

Specifically, the notice of proposed removal noted that following her suspension, the plaintiff

missed two additional staff meetings on November 25 and December 2, 1987. Id. at 1-2. The

plaintiff, after being granted an extension to respond to the her proposed termination, responded

by hand delivering a letter to William Dempster, the Assistant United States Attorney assigned to

the plaintiff’s court case, which stated that Mr. Butterworth “refused to apologize or make any

attempt at amends” for an alleged “racially charged” insult made to her. Def.’s Oct. 14, 2003

Mem., Ex. 14 (Letter to William Dempster dated December 18, 1987) (“Plaintiff’s Response to

Proposed Removal”). Presumably finding the plaintiff's response inadequate, on December 21,


9
         As an alternative position, the plaintiff maintains that her removal is invalid because “Mr. Peak has no
authority to sign for Mr. Scocozza.” Pl.’s Mot. at 21. Due to the Court's ultimate finding that the evidence does not
support the plaintiff's retaliation claim, it need not address the issue of whether Mr. Peak's signature on behalf of Mr.
Scocozza was valid.




                                                           13
1987, Mr. Levine officially removed the plaintiff from her position for “the offense of continuing

to disobey direct orders as evidenced by [her] refusal to attend two staff meetings.” Def.’s Oct.

14, 2003 Mem., Ex. 17 (Decision to Remove Memorandum dated Dec. 21, 1987) at 1. He

concluded that despite “the letters of warning, the letter of reprimand, and the suspensions [that

she was issued for the same or similar offenses, her] continued disobedience of direct orders

[did] not warrant mitigating the penalty of removal.” Id.

         Consistent with what had occurred when efforts had been made to provide her with

documentation concerning the previous personnel actions, the plaintiff refused to accept the

memorandum advising her of her termination. Def.’s Oct. 14, 2003 Mem., Ex. 18 (Delivery of

Decision to Remove dated December 23, 1987). After several attempts to personally deliver the

removal memorandum, on December 22, 1987, Mr. Levine “placed the envelope in her office on

her chair . . . . [He] also directed [his] secretary to mail two copies . . . to [the plaintiff’s]

residence, both via registered mail.” Def.’s Oct. 14, 2003 Mem., Ex. 19 (Declaration of Arnold

L. Levine) ¶ 6. On December 23, 1987, a third copy of the memorandum, with “a cover note

asking [the plaintiff] to meet [Mr. Levine] at [his] office at 10:00 a.m. on January 4, 1988,” to

complete the process of terminating her employment, was hand delivered by another Department

of Transportation employee “to the desk clerk at [the plaintiff’s] residence.” Id. ¶ 7. The

plaintiff “returned the envelope containing the removal memorandum [Mr. Levine] placed in her

office,” id. ¶ 8, with a note attached stating that “[a]ll communications from any official or

[Department of Transportation] employee regarding issues which are now pending [in Court]

should be transmitted [to] U.S. [A]ttorney William Dempster[,]” 10 id., Attach. 3. When the



10
        It is disputed whether the plaintiff received one or multiple packages of documents from the Department of
Transportation. Compare Pl.’s Feb. 12, 1999 Mem., Ex. 8 (Affidavit of Connie Reshard) with (Affidavit of
                                                                                                    (continued . . . )


                                                         14
plaintiff “did not meet with [Mr. Levine] on January 4, 1988, . . . [or] begin the process of being

checked out of the Department . . . the locks to her office were changed.” Id. ¶ 9. On the same

day, Mr. Levine submitted a Request for Personnel Action form for the termination of the

plaintiff's employment, effective that same day. Pl.’s Feb. 12, 1999 Mem., Ex. 1 (Request for

Personnel Action Form). The form, which was approved by Mr. Scocozza, through his assistant

John Peak, notes the reasons for removal as the plaintiff’s “continuing to disobey direct orders as

evidenced by [her] refusal to attend two staff meetings.” Id.

B.       Procedural History

         1.       Proceedings Preceding Assignment to this Member of the Court

         The complaint, which was originally assigned to another former member of the Court,

originally included seven claims: (1) an "adverse promotion action" that occurred in 1982 when

Edward Oppler, “a white male first and second line supervisor withdrew a request for promotion

of [the plaintiff] on the basis of race,” Compl. ¶ 7; (2) the creation by the plaintiff's supervisors

from 1982 to 1985 of “[a]n environment of professional suppression which was motivated by

[the plaintiff’s] race,” id. ¶ 16, that included, inter alia, never being given assignments requiring

travel and having her “responsibilities . . . reduced and transferred to a white co-worker,” id. ¶

18; (3) “racial discrimination designed to force [the] plaintiff to leave the agency,” id. ¶¶ 22-39,

including being “detailed [to] temporary status indefinitely from April 1985 until December

1986 . . . despite promises from [an] Assistant Secretary . . . that she would be given [a]

permanent position on his immediate staff . . . on or about January 30, 1986,” id. at ¶ 23; (4) the

“Performance and Management Recognition System[, the department’s official performance


(. . . continued)
Chancellor Stewart). Regardless, she admits that she ordered her building attendant to refuse acceptance of at least
one package. Id.




                                                         15
evaluation system, was] used for [r]acial [d]iscrimination” against the plaintiff, id. ¶ 41; (5)

racial discrimination in 1985 when the plaintiff was “denied a promotion opportunity . . . [even

though she was] the most qualified candidate[,]” id. ¶ 50; (6) "retaliation," encompassing events

“[b]eginning in December 1986 . . . with two letters of warning based on unsubstantiated charges

of misconduct and unprofessionalism[,]” id. ¶ 54 and ending with “[t]he [plaintiff's] suspension

on the [sixth] of October,” id. ¶ 79; and (7) the requirement for a government employee to “first

pursue the administrative process within the agency[,]” id. ¶ 84, which the plaintiff contends is

“violative of the Due Process Clause [of the Constitution,]” id. ¶ 90.

         Subsequent to the filing of her complaint, the plaintiff “filed a number of motions seeking

different forms of injunctive relief,” including requiring the defendant to pay her for days when

she was considered absent without leave and “prevent[ing] the defendant from retaliating against

her and . . . removing her from federal service.” Memorandum Order (Aug. 24, 2000) at 5. The

defendant moved to dismiss the plaintiff's complaint on January 4, 1988. See generally Def.’s

Jan. 4, 1988 Mem. On January 13, 1988, the plaintiff filed a supplemental pleading adding to

her sixth claim for retaliation events that occurred after the filing of her complaint, i.e. after

October 16, 1987. Plaintiff’s Motion to Supplement Pleadings (Jan. 13, 1988); Plaintiff’s

Corrected Copy Supplemental Pleading For Declaratory Judgment and Injunctive Relief (Jan.19,

1988).

         Over a decade later, and after dozens of extensions of time for responses, several appeals

to the District of Columbia Circuit, and the filing of other motions, including a motion by the

plaintiff for Summary Judgment filed in February of 1999, the judge previously assigned to

preside in this case issued his Memoranda Opinion on the defendant’s January 4, 1988 motion to

dismiss and for partial summary judgment, dismissing the first five counts of the complaint




                                                  16
based on the plaintiff's failure to exhaust her administrative remedies during the applicable time

periods, Memorandum Order (Aug. 24, 2000) at 9-14, and because she “ha[d] not demonstrated

that there was a continuing violation or that she is entitled to equitable tolling[,]” id. at 23. The

Court also dismissed the seventh count of the complaint “on the merits because Title VII does

not violate the Due Process Clause of the United States Constitution,” id., by requiring “that a

'complainant seeking redress for racial discrimination in the Federal Competitive Service first

pursue the administrate process within the agency,'” id. at 15. With regard to the remaining

retaliation claim (the claim that is the subject of this opinion), the Court found that “it appear[ed]

that at least some parts of the [retaliation claim were] properly before the Court[,]” but because

the Court could not discern the nature or factual basis of the retaliation claim from the pleadings,

or whether the plaintiff had exhausted her administrative remedies with respect to this claim, it

declined to address the merits of the claim until such time as the parties could narrow the issues

before the Court and provide clarification as to the exact nature of the claim. Id. at 21, 23.

Essentially, the Court sought to have the plaintiff identify which among her numerous allegations

set forth in her judicial complaint supported her post-complaint retaliation theory, which was

first alleged in her January 13, 1988 supplement to her complaint.

        On May 14, 2003, less than a month after the Court issued a second request for further

clarification as to the plaintiff's retaliation claim, the plaintiff filed a renewed motion for

summary judgment that incorporated by reference the exhibit evidence that she submitted in

support of her earlier February 12, 1999 motion for summary judgment, despite the Court's

denial of her earlier motion based on the conclusion that the evidence upon which she relied did




                                                   17
not entitle her to summary judgment. 11 Pl.’s May 14, 2003 Mem. The defendant filed a cross-

motion for summary judgment on October 14, 2003, submitting along with that cross-motion

twenty-two new exhibits not previously placed in the record. 12 See Def.’s Oct. 14, 2003 Mem.,

Exs. 1-28.

         2.       Proceedings After Assignment to this Member of the Court

         Before the Court could decide the outstanding cross-motions for summary judgment

currently before the Court, the member of the Court previously assigned to the case took medical

leave, and the case was subsequently reassigned to this member of the Court on October 25,

2007. On December 12, 2007, the Court held a hearing in order to clarify the remaining issues

regarding the plaintiff's retaliation claim, which all parties agreed was the only claim still

pending before the Court. Transcript of Proceedings before the Court (Dec. 12, 2007) at 8-9.

However, the Court granted the plaintiff's request to file a motion seeking its reconsideration of

the October 2000 Order dismissing her other claims “based upon what [she] believe[d was] a

change of law coming from the Supreme Court[.]” Id. at 11; see Plaintiff’s Motion for

Reconsideration (Feb. 25, 2008). The Court eventually denied the motion for reconsideration

holding that none of the cases cited by the Court in its October 2000 decision “ha[d] been

overruled or seriously distinguished . . . , and [that] the plaintiff ha[d] not alleged any new fact

demonstrating that she proceeded through the proper administrative channels as required by the


11
         It should be noted that while the plaintiff did not submit any new exhibits with her renewed motion for
summary judgment, she did file Plaintiff’s Statement of Material Facts as to Which There is No Issue in Support of
Motion for Summary Judgment (May 14, 2003). However, that statement of facts merely reiterated her prior
allegations.
12
        Much of the factual background of this Memorandum Opinion is derived from these twenty-two exhibits.
Perhaps most important were the inclusion of the two letters of warning, the letter of reprimand, and the plaintiff’s
own administrative complaints. None of this evidence was provided by the plaintiff in conjunction with her
complaint, her supplement to her complaint, or her prior motions for summary judgment.




                                                          18
federal regulations . . . or cited any legal authority that relieves her of the obligation of doing so.”

Order (Mar. 2, 2009) at 2. Having denied without prejudice the parties' cross-motions for

summary judgment pending its resolution of the plaintiff's motion for reconsideration, the Court

then ordered the parties to re-file their cross-motions on the theory “that the defendant retaliated

against the plaintiff for pursuing a legal remedy for her claims of discrimination.” Id. at 3.

        3.      The Parties' Renewed Motions for Summary Judgment & the Defendant's
                Motion to Stay Discovery

        In response to the Court's Order of March 2, 2009, on May 19, 2009, the defendant filed

his renewed motion for summary judgment, as well as a memorandum in support of the motion

and a statement of facts which he represents are not in dispute. The defendant’s memorandum

specifically addresses “the claims raised in [the plaintiff’s] Sixth Claim dealing with the

allegations of reprisal by the agency.” Def.’s Mem. at 4. The defendant argues that to the extent

“[the plaintiff's] one day suspension, her fourteen[-]day suspension, her leave restriction, and her

removal from Federal Service are [acts of] retaliation, they must fail [because of the plaintiff's]

failure to timely file an administrative EEO complaint or to amend her pending complaint.” Id.

at 25. The defendant also argues that “[t]he two letters of warning, the letter of reprimand, a

fully successful mid-year review, the placement on leave restriction, the alleged ‘racial remark,’

work assignments, and the staff listings clearly did not change [the] plaintiff's pay, grade, or

materially affect her working conditions or cause material harm . . . [and] do not constitute

materially adverse actions[.]” Id. at 26-27. In addition, the defendant argues that the plaintiff

cannot demonstrate sufficient evidence that her non-selection for promotion, “her two

suspensions, and her removal were motivated by her prior EEO activity.” Id. at 30.

        In response, on June 2, 2009, the plaintiff filed her cross-motion for summary judgment

on her retaliation claim. The plaintiff's motion does not address the defendant's argument in any



                                                  19
specific or direct manner, or the Court's request for a distillation of the factual allegations and

pending legal arguments, but, for the most part, re-alleges all of the facts and claims set forth in

her complaint and other pleadings over the past 22 years, including that her arguments in her

motion for reconsideration were improperly rejected by the Court. See generally Pl.’s Mot.

However, the plaintiff’s renewed motion also makes several novel arguments. First, the plaintiff

alleges that because “[t]he Complaint contains a prima facie case on the issue of reprisals and

retaliation,” she is entitled to relief under the framework of McDonnell Douglas v. Green, 411

U.S. 792 (1973). Id. at 24. In other words, the plaintiff claims that she has proven that the

“[d]efendant has punished the [p]laintiff and created an atmosphere of fear, for either speaking to

members of the EEO staff or the subsequent filing of the administrative complaint in March

1987 or commencing this litigation in October 1987.” Id. at 24. Second, the plaintiff argues that

“the [C]ourt should not consider denying the plaintiff’s motion without authorizing discovery in

this case.” Id. at 27. Third, the plaintiff argues that the “[d]efendant treated other applicants

differently than the plaintiff when assessing [her] qualifications [for a promotion in 1987.]” Id.

at 31-32. Fourth, the plaintiff argues that “not every unlawful act has to be a separate and

discreet act under a continuing pattern of [discrimination claim].” Id. at 25-26.

        The defendant opposed the plaintiff’s motion arguing that (1) even if the plaintiff did

establish a prima facie case of discrimination, that “does not entitle her to relief because the

defendant has articulated non-discriminatory reasons for its actions[,]” Def.’s Opp’n at 3; (2) the

plaintiff has failed to present credible evidence of pretext, id., and (3) that the plaintiff “seeks to

revive for the third time the claims that were dismissed [in 2000 and reconsidered by this Court

in 2008] to defeat the failure to exhaust argument applicable to her pending claims of

retaliation[,]” id. at 9. The defendant notes that “except for the 1987 non-promotion claim and




                                                   20
the letters of warning, [the] plaintiff failed to exhaust the necessary administrative remedies as to

the remaining [S]ixth [C]laim of retaliation.” 13 Id. The plaintiff replied to the defendant’s

opposition to her summary judgment motion arguing that (1) the plaintiff's retaliation

encompasses the allegations made in the first five counts of her complaint and that “[t]hose facts

did not disappear because the defendant selectively withheld information regarding contacts the

plaintiff made with the EEO [c]ounselors[,]” Pl.’s Reply at 3; (2) her reliance “on the existence

of an underlying charge of discrimination is sufficient to support a retaliation charge” and that

“Judge Penn wrongly assessed this case and Judge Walton accepts [that ruling,]” id. at 6; and (3)

because “many adverse personnel actions occurred during the pendency of this litigation, [the

plaintiff] is not required to further amend the administrative complaint[,]” id. at 7.

         The plaintiff also made a request for admissions by the defendant on June 1, 2009,

Plaintiff’s Notice of Serving Admissions dated June 1, 2009, which was followed on June 11,

2009, by the defendant's motion to stay any discovery requests due to the need to resolve the

pending motions that were before the Court, and the plaintiff's past reliance on the sufficiency of

the record in support of her earlier motions for summary judgment. Def.’s Mot. to Stay at 1.

The plaintiff opposes the defendant's motion to stay discovery arguing that (1) “the defendant

controls all of the evidence and the employees [and] former employees,” Pl.’s Opp’n to Stay ¶ 8;

13
          The defendant therefore appears to concede that the plaintiff exhausted her administrative remedies with
respect to the letters of warning and the 1987 non-promotion. See Def.’s Opp’n at 9; Def.’s Mem. at 26. As
explained below, however, even if the plaintiff did exhaust her administrative remedies and included these discrete
acts in her administrative complaint, summary judgment would nonetheless have to be granted to the defendant
because the plaintiff cannot prove that the defendant's explanation for his actions are pretextual. Moreover, given
the plaintiff's failure to meaningfully pursue the administrative complaint and the amendments that she filed, the
Court also could conclude that the plaintiff failed to exhaust her administrative remedies for any of her claims in
light of her abandonment of the administrative process. See Butler v. West, 164 F.3d 634, 643 (D.C. Cir. 1999)
(surveying cases addressing the abandonment of administrative complaints). But, giving the plaintiff the benefit of
the doubt, as even the defendant seems willing to do, Def.'s Mem. at 26, the Court will assume the administrative
exhaustion of the plaintiff's theory of retaliation arising from her two letters of warning, the letter of reprimand, her
mid-year review, the leave restrictions, the alleged racial remark, her work assignments, and the listing of her name
in the staff directory below employees of a lower grade.




                                                           21
(2) the “limited discovery is necessary to show that some facts are not in dispute and some facts

presented by the defendant are unreliable[,]” id. ¶ 12; and (3) “the defendant filed the motion as a

delay tactic[,]” id. ¶ 13. The defendant replied to the plaintiff’s opposition to his motion for the

stay arguing that the plaintiff has waited years to make her request regarding this claim, has filed

three of her own motions for summary judgment, and has been unable to give “specific reasons

as to why she cannot present facts essential to her case.” Def.’s Reply to Stay at 1-2.

                                       II. LEGAL ANALYSIS

A.        The Defendant’s Motion to Stay Discovery

          "[D]ecision[s] whether to stay discovery [are] committed to the sound discretion of the

district court judge." White v. Fraternal Order of Police, 909 F.2d 512, 517 (D.C. Cir. 1990).

The District of Columbia Circuit has held that the party seeking discovery bears the burden of

identifying the facts to be discovered that would create a triable issue and the reasons why the

party cannot acquire those facts without discovery to challenge a motion for summary judgment.

Byrd v. Envtl. Prot. Agency, 174 F.3d 239, 248 n.8 (D.C. Cir.1999) (citation omitted). The party

seeking discovery should also demonstrate a reasonable basis for believing that the requested

discovery will uncover triable issues of fact. Carpenter v. Fed. Nat'l Mortgage Ass'n, 174 F.3d

231, 237 (D.C. 1999). The question in regards to summary judgment is not whether more

evidence can be adduced that would assist a party's case, but whether "the record is adequate to

determine whether the standards for the grant of summary judgment are met." White, 909 F.2d

at 517.

          It is readily apparent from the record that the plaintiff has not established why her

severely untimely attempt to reopen discovery – over twenty years after she commenced this

litigation – should now be granted. The plaintiff asserts that additional "[d]iscovery would aid




                                                   22
the determination of motives where written documentation can often be self-serving." Pl.’s

Mem. at 27; see also id. at 30. However, the plaintiff herself has moved on several occasions for

summary judgment. And, underlying her multiple requests for summary judgment, as must be

for the Court to award such relief, was her representation that the evidence in the record was

adequately developed to support summary judgment in her favor. The plaintiff is not entitled to

continue her search for evidence, based on nothing more than her mere speculation that more

evidence must be out there, thus burdening the defendants by having him try to find it, until she

conceivably could gather enough evidence to survive summary judgment if such evidence even

exists. Strang v. U.S. Arms Control & Disarmament Agency, 864 F.2d 859, 861 (D.C. Cir.

1989) (denying request for additional discovery as unnecessary where plaintiff merely

represented "generally that discovery 'would be invaluable in this case' and would give her 'an

opportunity to test and elaborate the affidavit testimony already entered'"); see, e.g., Byrd, 174

F.3d at 248 n.8 (citation omitted); Carpenter, 174 F.3d at 237. The plaintiff has had amble

opportunity to gather evidence supporting her position, and the parties have already met and

conferred concerning pretrial matters, filing their joint statement on August 11, 2003. The

reopening discovery at this late date, long-after spoliation of the evidence is likely to have

occurred (including faded memories) will add little, if any, strength to the plaintiff's position.

The Court therefore is satisfied that the record "is adequate to determine whether the standards

for the grant of summary judgment are met." White, 909 F.2d at 517, and accordingly it will

grant the defendant's motion to stay the plaintiff's effort to acquire additional discovery.

B.     The Plaintiff’s Retaliation Claim

       Under Federal Rule of Civil Procedure 56(c), courts will grant summary judgment if “the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no




                                                  23
genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(c). When considering a motion for summary judgment, the court must

view the evidence in the light most favorable to the nonmoving party. Holcomb v. Powell, 433

F.3d 889, 895 (D.C. Cir. 2006). The Court must also draw “all justifiable inferences” in the non-

moving party’s favor and accept the non-moving party’s evidence as true. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). The nonmoving party, however, cannot rely on “mere

allegations or denials,” Burke v. Gould, 286 F.3d 513, 517 (D.C. Cir. 2002) (quoting Anderson,

477 U.S. at 248) (internal quotation marks omitted), and “conclusory allegations unsupported by

factual data will not create a triable issue of fact.” Exxon Corp. v. FTC, 663 F.2d 120, 126-27

(D.C. Cir. 1980). Instead, “the nonmoving party must come forward with specific facts showing

that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (emphasis, internal quotation marks and citation omitted). A genuine issue

of material fact exists where “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248.

       If the Court concludes that “the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has the burden of proof,” then the

moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). In other words, by pointing to the absence of evidence proffered by the nonmoving

party, a moving party may succeed on summary judgment. Id. at 322. On the other hand, the

nonmoving party may defeat summary judgment through factual representation made in a sworn

affidavit, Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999), or by providing “direct

testimonial evidence,” Arrington v. United States, 473 F.3d 329, 338 (D.C. Cir. 2006). Finally,

it should be noted that because of the difficulty of establishing discriminatory intent, “an added




                                                24
measure of rigor . . . or caution . . . is appropriate in [deciding] motions for summary judgment in

employment discrimination cases.” Aka v. Wash. Hosp. Ctr., 116 F.3d 876, 879-80 (D.C. Cir.

1997) (internal quotation marks and citations omitted), rev’d on other grounds, 156 F.3d 1284

(D.C. Cir. 1998) (en banc).

       As noted earlier, the only claim remaining in this case is the plaintiff’s retaliation claim

alleging that the defendant retaliated against her after she contacted an EEO counselor, filed an

administrative complaint, amended that complaint, filed this lawsuit. See generally Plaintiff’s

Corrected Copy Supplemental Pleading for Declaratory Judgment and Injunctive Relief (Jan.19,

1988). The plaintiff argues that the “[d]efendant has punished [her] and created an atmosphere

of fear, for either speaking to members of the EEO staff or the subsequent filing of the

administrative complaint in March 1987 or commencing this litigation in October 1987.” Pl.’s

Mot. at 24-25. The defendant, on the other hand, argues that the plaintiff (1) has failed to

exhaust her administrative remedies regarding her suspensions, leave restrictions, and her

removal from federal service, Def.’s Mem. at 25; (2) cannot demonstrate that she suffered a

materially adverse personnel action with respect to the two letters of warning, the letter of

reprimand, her mid-year review, her placement on leave restriction, the alleged racial remark, her

work assignments and the location of her name in the staff directory, id. at 26-27; and (3) has

failed to establish that the non-discriminatory reason for her non-selection for a promotion – her

two suspensions – and her ultimate removal from her position were pretext for unlawful

discrimination, id. at 30-35; Def.’s Opp’n at 4-8. For the reasons set forth below, the Court finds

that the plaintiff has failed to exhaust her administrative remedies with respect to her

suspensions, leave restriction, and eventual removal from federal service, and has failed to meet

her burden to demonstrate that the actions of the defendant are legally actionable as acts of




                                                 25
retaliation.

        1.     The Plaintiff’s Failure to Exhaust her Administrative Remedies

        “It is well-established that a federal employee may assert a Title VII claim in federal

court only after a timely complaint has been presented to the agency involved.” Nurriddin v.

Goldin, 382 F. Supp. 2d. 79, 92 (D.D.C. 2005). Thus “[a] federal employee filing a Title VII

action must exhaust . . . her administrative remedies before seeking judicial review.” Rhodes v.

Napolitano, 656 F. Supp. 2d 174, 179 (D.D.C. 2009) (citing Brown v. Gen. Servs. Admin., 425

U.S. 820, 832-33 (1976)). Specifically, a federal employee must initiate contact with an EEO

counselor within forty-five days of the date of the event believed to be discriminatory or

retaliatory. 29 C.F.R. § 1614.105(a)(1) (2010). With regard to personnel actions, contact must

occur within forty-five days of the effective date of the personnel action. Id. The EEO

counselor must then conduct a final interview within thirty days of the employee’s contact with

the EEO counselor, otherwise, the counselor is required to notify the employee of her right to file

an administrative complaint within 15 days of the notice. Id. § 1614.105(d). The administrative

complaint may be amended at any time prior to the conclusion of the agency’s investigation. Id.

§ 1614.106(d). An employee may bring a civil action within 90 days of receipt of notice of the

EEO counselor's final action, id. § 1614.407(a), or 180 days from the filing of the complaint if no

appeal or final action has occurred, id. § 1614.407(b). See also 42 U.S.C. § 2000e-16(c).

        The Supreme Court has held, with regard to adverse employment actions, that each

discrete adverse employment action triggers the statutory exhaustion requirement discussed

above. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002); see also Ragsdale v.

Holder, 668 F. Supp. 2d 7, 17 (D.D.C. Nov. 2, 2009). Therefore, “discrete discriminatory acts

are not actionable if time barred, even when they are related to acts alleged in timely filed




                                                 26
charges.” Morgan, 536 U.S. at 113. In order to determine whether a claim must meet the

administrative exhaustion requirement itself, “or whether it can piggy-back on another claim that

has satisfied those requirements . . . , [the Court must decide whether the otherwise barred claim

is for] a ‘discrete’ act of discrimination.” Coleman-Adebayo v. Leavitt, 326 F. Supp. 2d 132,

137-8 (D.D.C. 2004); see Ragsdale, 668 F. Supp. 2d at 17.

        Discrete acts of retaliation “such as termination, failure to promote, denial of transfer, or

refusal to hire are individual acts that occur at a fixed time . . . [and] plaintiffs alleging such

discriminatory action must exhaust the administrative process regardless of any relationship that

may exist between those discrete claims and any others.” Coleman-Adebayo, 326 F. Supp. 2d at

138 (citing Morgan, 536 U.S. at 114) (internal quotation marks omitted). “Individual acts of

retaliation that form the basis of retaliation claims are also included within the Supreme Court’s

list of discrete discriminatory acts, and therefore[,] any claim stemming from those acts must be

administratively exhausted.” Id.; see Romero-Ostolaza v. Ridge, 370 F. Supp. 2d 139, 149

(D.D.C. 2005) (holding that “Morgan has, on the whole been understood to . . . bar [unexhausted

claims of relation based on] discrete acts occurring after the time period, after the filing of an

administrative complaint, when a plaintiff does not file a new complaint or amend the old

complaint but instead presents these acts for the first time in federal court.”).

        It is the law of this case that “the plaintiff has not alleged any new fact demonstrating that

she proceeded through the proper administrative channels as required by the federal regulations

. . . or cited any legal authority that relieves her of the obligation of doing so[,]” with respect to

the claims of discrimination and retaliation in the first five counts of her complaint. Order (Mar.

2, 2009) at 2 (citing Memorandum Opinion (Apr. 7, 2003) at 10-11). This Court has also found

that the plaintiff failed to demonstrate any theory of continuing violation and was not entitled to




                                                   27
rely upon the doctrine of equitable tolling. Memorandum Order (Aug. 24, 2000) at 23. This

decision was twice reconsidered by the Court upon motions of the plaintiff, and reaffirmed to be

the law of the case. See Order (Mar. 2, 2009); Memorandum Opinion & Order (Apr. 7, 2003).

Therefore, the Court need only examine the exhaustion of administrative remedies question with

respect to the events giving rise to the remaining components of the plaintiff's retaliation claim. 14

         The plaintiff first contacted an EEO counselor on December 18, 1986, two days after she

received her first letter of warning and four days after assuming her new position supervised by

Mr. Butterworth and Mr. Levine. Def.’s Oct. 14, 2003 Mem., Ex. 21 (EEO Counselor’s Report).

The final meeting between the EEO counselor and the plaintiff took place on March 3, 1987, and

it was then that “a notice of final interview was given to [the plaintiff].” Id. The plaintiff then

filed her initial administrative complaint on March 18, 1987, Def.’s Oct. 14, 2003 Mem., Ex. 22

at 1-10 (Initial Administrative Complaint), later amending it several times, in part to attach to it

the letters of warning, id., Ex. 22 at 11-30 (First Amended Administrative Complaint and Second

Amended Administrative Complaint). In addition, she incorporated a reference to an alleged

racial slur that purportedly occurred during a February staff meeting. Id. at 18, 28. On July 15,

1987, the plaintiff amended her administrative complaint for a third time to include the letter of

reprimand that she received, id. at 35 (Third Amended Administrative Complaint), and on

August 17, 1987, the plaintiff filed her fourth and final amendments to her administrative



14
          While this task appears simple at the onset, one of the primary difficulties the Court has had is determining
upon which acts the plaintiff bases her retaliation claim. Her complaint and its subsequent amendments are
unhelpful. On several occasions the Court has asked the plaintiff to clarify the acts upon which she is basing her
theory of retaliation, given that almost all of her claims were dismissed based on her failure to challenge them at the
administrative level, which thus has rendered irrelevant many of the factual allegations relied on by the plaintiff in
her complaint. However, rather than clarifying which events give rise to her remaining retaliation claim, the
plaintiff has routinely reverted to reliance on the factual allegations of her complaint and its many supplements as a
whole. See, e.g., Pl.’s Mot. at 2. For example, the plaintiff continues to argue that her retaliation claim
“[e]ncompassed [c]laims [one through five] of the [c]omplaint.” Pl.’s Reply at 3. Thus, having no alternative, the
                                                                                                          (continued . . . )


                                                            28
complaint, citing the defendant's selection of another African American female for a promotion

for which the plaintiff had also sought acquire, id. at 32-34 (Fourth Amended Administrative

Complaint).

        The Department of Transportation’s Internal Programs Division made several requests to

meet with the plaintiff to initiate its investigation, and the plaintiff finally met with Ralph

Ferguson, the Chief of the Internal Programs Division, on September 30, 1987. Id., Ex. 25 (Sept.

28, 1987 Telephone Record of Ralph Ferguson; Sept. 30, 1987 Visit Record of Ralph Ferguson).

During the conversation, Mr. Ferguson requested that the plaintiff “be more specific, clarify the

issues and not state them in general terms . . . [in order to determine upon] which of the

allegations she might have a strong case.” Id. Mr. Ferguson also informed the plaintiff that he

would assign an investigator to her case, and that the plaintiff was required “to cooperate with

the new investigator.” Id. The record contains no evidence that the plaintiff had any further

contact with Mr. Ferguson or the assigned investigator. Id. (January 13 and January 19, 1988

Supplements). Instead, she initiated this action.

        Given the plaintiff's failure to meaningfully pursue her administrative remedies after

August 1987, at minimum the Court finds that the plaintiff has failed to exhaust her

administrative remedies with respect to any allegations occurring after that time. See Romero-

Ostolaza, 370 F. Supp. 2d at 149 (“Given [the caselaw's] emphasis on strict adherence to

procedure and on the severability of discrete acts . . . it makes sense to . . . bar subsequent

discrete acts [if] a plaintiff fails to exhaust in the administrative process.”); see also Velikonja v.

Mueller, 315 F. Supp. 2d 66, 74 (D.D.C. 2004) (noting that requiring a plaintiff to exhaust each



(. . . continued)
Court has attempted on its own to determine upon which actions the plaintiff could conceivably now assert her claim
of retaliation.



                                                        29
discrete claim of discrimination or retaliation “comports with the purpose of the exhaustion

doctrine to give the agency notice of a claim and [the] opportunity to handle it internally and

ensures that only claims plaintiff has diligently pursued will survive.”) (internal quotation marks

omitted); Coleman-Adebayo, 326 F. Supp. 2d at 138 (dismissing claims for retaliation where the

plaintiff failed to exhaust her administrative remedies with regard to discrete acts in her

retaliation claim). The allegations which are barred by her failure to exhaust administrative

remedies include the plaintiff’s retaliation claim regarding her suspensions, the restriction placed

on her ability to take leave, and her ultimate removal from federal service.

       2.      Additional Theories of Retaliation

       With regards to her pre-August 1987 allegations, the plaintiff generally argues that “[Mr.]

Butterworth[’s] actions of . . . warnings and other adverse actions were pretextual” and were

retaliation taking place “after the plaintiff initiated communication [with the EEO counselor in

December 1986] and after the plaintiff filed a formal complaint of racial discrimination in March

1987.” Pl.’s Mot. at 27. To the contrary, the defendant argues that the “two letters of warning,

the letter of reprimand, a fully successful mid-year review, the placement on leave restriction, the

alleged ‘racial remark,’ work assignments and the staff listing” are not materially adverse

personnel actions, and therefore the plaintiff cannot establish a claim for unlawful retaliation as

to any of these acts. Def.’s Mem. at 26, 30. For the foregoing reasons, the Court finds that the

defendant has the prevailing position.

       Title VII provides that it is “an unlawful employment practice for an employer to

discriminate against . . . [an employee] . . . because [the employee] has made a charge . . . or

participated in . . .[a] proceeding . . under this subchapter.” 42 U.S.C. § 2000e-3(a) (2006). In

deciding a claim for retaliation, the Court must employ the McDonnell Douglas burden-shifting




                                                 30
test. Lewis v. District of Columbia, 653 F. Supp. 2d 64, 76-77 (D.D.C. 2009). Under that

framework, the plaintiff must first establish a prima facie case of retaliation by showing that (1)

he engaged in a statutorily protected activity, (2) a reasonable employee would have found the

challenged action materially adverse, and (3) there existed a causal connection between the

protected activity and the materially adverse action. Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 67-69 (2006). In other words, “[t]o prove retaliation, the plaintiff generally must

establish that . . . she suffered (i) a materially adverse action (ii) because . . . she . . . brought . . .

a discrimination claim.” Baloch v. Kempthorne, 550 F.3d 1191, 1198 (D.C. Cir. 2009). Once

these elements are satisfied, the burden then shifts back to the defendant to produce a legitimate,

non-discriminatory reason for its employment action. Lewis, 653 F. Supp. 2d at 77, see Brady v.

Office of the Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008) (noting that “once the

employer asserts a legitimate, non-discriminatory reason [for the challenged action], the question

whether the employee actually made out a prima facie case is ‘no longer relevant’ ” and

instructing district courts at that point not to analyze whether the plaintiff has made out a prima

facie case); see Jones v. Bernanke, 557 F.3d 670, 678 (D.C. Cir. 2009) (extending Brady to

claims of retaliation). And, once the defendant proffers a legitimate, non-discriminatory

rationale for its decision, the plaintiff must then show that the reason proffered by the defendant

is a pretext for impermissible discrimination. Lewis, 653 F. Supp. 2d at 77.

        Essentially, once the defendant proffers a legitimate, non-discriminatory rationale for its

decision, “the only question is whether the employee's evidence creates a material dispute on the

ultimate issue of retaliation ‘either directly by [showing] that a discriminatory reason more likely

motivated the employer or indirectly by showing that the employer's proffered explanation is

unworthy of credence.’” Jones, 557 F.3d at 678 (quoting U.S. Postal Serv. Bd. of Governors v.




                                                     31
Aikens, 460 U.S. 711, 716 (1983)). Thus, the Circuit has instructed that these “three relevant

categories of evidence—prima facie, pretext, and any other— [be considered] to determine

whether they either separately or in combination provide sufficient evidence for a reasonable

jury to infer retaliation.” Jones, 557 F.3d at 679 (internal quotation marks omitted).

                  i.       First Letter of Warning

         The plaintiff makes no specific legal arguments regarding the first letter of warning in her

submissions to the Court concerning the cross-motions currently before the Court. On the other

hand, the defendant addresses both letters of warning and argues that the plaintiff cannot

demonstrate that she suffered a materially adverse personnel action as a result of the issuances of

letters of warning. Def.'s Mem. at 27. As to the first letter of warning, little needs to be said.

Given that this first letter of warning, dated December 16, 1986, was filed two days before the

plaintiff made her initial contact with an EEO counselor, 15 Def.’s Oct. 14, 2003 Mem., Ex. 21

(EEO Counselor’s Report), and the plaintiff does not appear to allege participation in any other

earlier protected activity that resulted in retaliatory action being taken against her, no "inference

of retaliation" can lie based on the issuance of this letter. See Hervey v. County of Koochiching,

527 F.3d 711, 723 (8th Cir. 2008) (“Evidence that the employer had been concerned about a

problem before the employee engaged in the protected activity undercuts the significance of the

temporal proximity.”); Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d 1164, 1174 (10th


15
          The plaintiff alleges that she previously met with a special assistant to the Director of Civil Rights for the
Office of the Secretary of Transportation sometime in 1983. Pl.'s Mot. at 9. During that meeting she spoke about
"the disparate treatment" she felt that she was experiencing, as well as her "use of leave shortly after her mother
died, the delay in [her] promotion to GM-14," her "lack of international travel," and other matters. Id. at 9, 25. This
meeting does not appear to have any significance to her claim for retaliation, as nowhere in the record is there
evidence that any person who she contends retaliated against her was made aware that she expressed any grievances
during that 1983 meeting, nor was any formal complaint ever filed encompassing the topics covered in the meeting
until the plaintiff met with an EEO counselor in December 1986. Pl.'s Mot. at 16. Further, the time elapse between
the acts complained of in this action, which allegedly occurred beginning in 1986, and the 1983 meeting is too
remote to reasonably support a nexus between the events.



                                                          32
Cir. 2006) (same); Durkin v. City of Chicago, 341 F.3d 606, 614-15 (7th Cir. 2003) ("It is

axiomatic that a plaintiff engage in statutorily protected activity before an employer can retaliate

against her for engaging in statutorily protected activity.").

               ii.     Second Letter of Warning

       Similarly, the plaintiff makes no specific legal arguments regarding the second letter of

warning in her submissions to the Court regarding the cross-motions under consideration, and the

defendant maintains that the letter of warning is not a materially adverse personnel action

because it “did not change [the] plaintiff’s pay, grade, or materially affect her working conditions

or cause material harm.” Def.’s Mem. at 26-27. The defendant is correct. The second letter of

warning merely states that the plaintiff was given two assignments that she did not complete, and

that she also failed to attend a staff meeting. Def.’s Oct. 14, 2003 Mem., Ex. 2 (Second Letter of

Warning). The letter implemented no punishment against the plaintiff and merely informed her

that “further misconduct or refusal to perform assignments could result in more severe

disciplinary action.” Id. at 4. Simply issuing a letter of warning that contains “no abusive

language, but rather job-related constructive criticism, which 'can prompt an employee to

improve her performance,'” is not a materially adverse action for the purposes of establishing a

retaliation claim. Baloch, 550 F.3d at 1199 (quoting Whittaker v. N. Ill. Univ., 424 F.3d 640,

648 (7th Cir. 2005) (citation omitted)).

               iii.    Letter of Reprimand

       Once again, the plaintiff makes no specific legal arguments regarding the letter of

reprimand in her submissions to the Court regarding the parties' cross-motions. And again, the

defendant argues, as with the letters of warning, that the letter of reprimand is not a materially

adverse personnel action because it “did not change [the] plaintiff’s pay, grade, or materially




                                                  33
affect her working conditions or cause material harm.” Def.’s Mem. at 26-27. The Court agrees

that the plaintiff cannot established a retaliation claim based on the defendant's issuance of the

letter of remand either. The letter of remand was written because despite the earlier issuance of

the two letters of warning the plaintiff had continued "refusing to perform [her] assigned duties

and to attend staff meetings." Def.’s Oct. 14, 2003 Mem., Ex. 3 (Letter of Reprimand) at 1-3.

The letter went on to state that Mr. Butterworth knew that the plaintiff was "certainly capable of

completing assigned duties" and that he "hope[d]" the letter would "convince [the plaintiff] to

conduct [herself] in a more professional manner in the future. Id. at 3. The letter further advised

the plaintiff that "[a] copy of [the] reprimand [would] be filed in [her] official personnel folder

for a period of one to three years, and may be removed after one year, at [Mr. Butterworth's]

discretion." Id. The conclusion noted above by the Baloch court concerning the letter of

counseling equally applies to the letter of reprimand issued here, as that language also

encompassed the letter of reprimand issued in Baloch. See 550 F. 3d at 1199.

       In any event, even assuming that the letter of reprimand could be considered a materially

adverse personnel action based on its negative content and inclusion in the plaintiff’s personnel

file for up to three years at the discretion of her supervisor, the plaintiff relies upon nothing more

than mere legal conclusions to assert that the reasons stated in the letter for its inclusion in her

personnel file were pretextual for the defendant's true retaliatory motive. Pl.'s Mot. at 18, 27, 33;

see Beckford v. Geithner, 661 F. Supp. 2d 17, 29 (D.D.C. 2009) (“[W]here there is a reasonable

explanation for the defendant’s actions, more than ‘mere proximity’ is required to show that such

an explanation is not genuine.”). To start with, the plaintiff admits that she did not attend any of

the staff meetings referenced in the letter of reprimand and the letters of warning. Def.’s Oct. 14,

2003 Mem., Ex. 15 at 9 (Transcript of Status Call Before Judge Penn dated January 11, 1988)




                                                  34
(indicating that during a status hearing before Judge Penn on January 11, 1988, the plaintiff

stated “[t]he staff meeting serves no real purpose”); id. at 11 (in response to a question by Judge

Penn as to whether she attended the staff meetings the plaintiff responded "No, Your Honor, I

did not attend those meetings;" and when asked if she had been "asked to attend those meetings,"

the plaintiff responded "Yes, I was asked to attend."). And in regards to the plaintiff’s alleged

continual refusal to complete work assignments as requested, id., Ex. 3 (Letter of Reprimand);

id., Ex. 3 (Attachment Entitled “Economist GM-0110-14 – Major Duties), she has offered no

evidence even suggesting that these allegations are either false or otherwise pretextual.

Therefore, the Court must conclude that even if the plaintiff sufficiently alleged a prima facie

case of retaliation (which she has not), the defendant has offered legitimate and non-

discriminatory explanations for the issuance of the letter of reprimand, and on her ultimate

burden to demonstrate retaliation she could not succeed in convincing a reasonable jury to infer

that the letter of reprimand was actually a pretext for retaliation. To the contrary, the overall

record shows that there were clearly proper reasons for the plaintiff's employer to reprimand her,

as compared to having written the letters for the purpose of deterring her from complaining about

unlawful discrimination.

               iv.     The Plaintiff's Non-Promotion

       The plaintiff contends that she was retaliated against when another employee was

selected for a promotion on August 7, 1987, for which the plaintiff also applied, despite the fact

that the "position . . . was clearly of a legal nature" and the plaintiff held a law degree while the

promoted employee did not. Pl.'s Mot. at 17. The defendant asserts that its decision to promote

another employee in lieu of the plaintiff was not done in retaliation against the plaintiff; rather,

the promoted employee had “ten years of progressively responsible experience in international




                                                  35
trade policy and analysis and [overall] superior performance,” whereas the plaintiff “had

received letters of warning for failure to complete assignments and attend mandatory staff

meetings.” Def.’s Mem. at 30-31 (quotation marks omitted).

       The law does not dictate which candidate an employer should choose when making a

promotion decision. Indeed, an “employer has discretion to choose among equally qualified

candidates, provided the decision is not based upon unlawful criteria.” Tex. Dep't of Cmty.

Affairs v. Burdine, 450 U.S. 248, 256-259 (1981). The only question then is whether the

defendant retaliated against the plaintiff when she was selected for the promotion. Jones, 557

F.3d at 678. Such an inference is warranted where the employer rests its decision on the

candidates' relative job performance as a basis for its employment decision, and the plaintiff

demonstrates that the difference between her qualifications and those of the promoted candidate

were “great enough to be inherently indicative of [retaliatory] discrimination.” Holcomb, 433

F.3d at 897 (citing Lathram v. Snow, 336 F.3d 1085, 1091 (D.C. Cir. 2003)); cf. Aka v. Wash.

Hosp. Ctr., 156 F.3d 1284, 1295 (D.C. Cir. 1998) (finding that a reasonable factfinder could infer

discrimination where "the balance of qualifications weighed markedly in [the plaintiff's] favor,

and that there was other evidence calling [the employer's] explanation into question").

Moreover, in order to survive a motion for summary judgment, "[a] plaintiff attacking a

qualifications-based explanation" may also raise an inference of retaliation by "seek[ing] to

expose other flaws in the employer's explanation," including, inter alia, "show[ing] that the

employer's explanation misstates the candidates' qualifications." Aka, 156 F.3d at 1294-95.

       The problem with the plaintiff's case is that based on the record the Court has before it

she has not raised a reasonable inference that the defendant's reasons for not selecting her were

false, nor has she proffered any evidence suggesting that her supervisors expressed any




                                                36
"discriminatory statements or attitudes" concerning her participation in the protected activity as

she suggests. Montgomery v. Chao, 546 F.3d 703, 708 (D.C. Cir. 2008) (indicating that among

the ways to evidence retaliatory behavior a plaintiff could show (1) "the employer's proffered

explanation for its actions is untrue" or (2) the employer otherwise exhibited a discriminatory

attitude, made discriminatory statements or engaged in similar improper behavior); see Pl.'s Mot.

at 23, 25-26, n.14. Even if the plaintiff could show that Mr. Butterworth made a remark that was

racial in nature in February 1987 as she opines, and that the remark caused her more than

"trivial" harm or was more than an "petty slight" from which the Court could infer racial animus

(showings that she has failed to make), Burlington N. & Santa Fe Ry. Co., 548 U.S. at 69, she

has not shown that it was Mr. Butterworth who was the ultimate decision-maker who made the

selection (indeed, the defendant contends it was Mr. Levine who did so, Def.'s Mem. at 30) or

that the person selected was less qualified than she was. Moreover, the selectee was also an

African-American female, Pl.'s Mot. At 17, 28; Def.'s Mem., Ex. 28 (Declaration of Eugenia J.

Amado) at Attach. A (indicating the race of employees with the Office of International

Transportation and Trade), which weighs significantly against a finding that the plaintiff's non-

promotion was racially motivated. Murray v. Gilmore, 406 F.3d 708, 715 (D.C. Cir. 2005)

(affirming the dismissal of a race discrimination claim because even assuming the defendant's

justifications were pretext, “a replacement within the same protected class cuts strongly against

any inference of discrimination”) (citation omitted). Also, the plaintiff has presented no

evidence that the defendant's representation that the selected candidates' qualifications were

comparable to those of the plaintiff, or that the selectee misrepresented her qualifications. The

plaintiff's argument is essentially that she had a law degree and the selectee did not. Pl.'s Mot. at

17. On the other hand, the defendant states that having a law degree was not determinative, and




                                                 37
the plaintiff's job performance was far less than stellar. Def.'s Mem. at 30-31. While the

evidence concerning the qualification of the plaintiff and the selectee did not present a close

case, even “‘[i]n a close case, a reasonable juror would usually assume that the employer is more

capable of assessing the significance of small differences in the qualifications of the candidates,

or that the employer simply made a judgment call.’” Holcomb, 433 F.3d at 897 (quoting Aka,

156 F.3d at 1294).

       The plaintiff's position that discrimination motivated the issuance of her letters of

reprimand, and thus those letters cannot serve as an adequate basis for the defendant's decision

not to promote her, Pl.'s Mot. at 27; id. at Ex. 7 (Memorandum from Connie Reshard to Bruce

Butterworth); see also Def.'s Mem., Ex. 21 (EEO Counselor’s Report), is tenuous at best, and

again rests only on her own speculation without any support in the record. The plaintiff admitted

that she did not attend staff meetings, and nothing in the record suggests that she completed the

tasks she was assigned within the timeframes assigned her by her supervisors, or that she ever

completed those assignments. Moreover, the plaintiff has not established that a law degree was

necessary to perform the job of an economist, which if that were the case might demonstrate that

she was more qualified for the promotion than was the individual ultimately selected for the

position. In the end, when faced with judging the defendant's personnel decision from this

contextual backdrop, given the legitimate reason proffered by the defendant for the plaintiff's

non-selection and her inability to refute it, the Court must give the defendant, as the employer,

the benefit of any doubt. Holcomb, 433 F.3d at 897 (citation omitted). The plaintiff has simply

not put forth a basis for her position, besides her own mere speculation, that retaliatory animus

was the reason for her non-selection, and she is not entitled to a judgment in her favor on that

basis alone. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 281 n.1 (4th Cir. 2000) (finding that




                                                 38
the plaintiff could not maintain her retaliation claim where she "relie[d] on mere speculation in

asserting that her prior racial complaints were the real reason for [the adverse employment

action]."); Filippo v. N. Ind. Pub. Serv. Corp., Inc., 141 F.3d 744, 750 (7th Cir. 1998)

(employee's speculation that union retaliated against her for running for local union president

deemed insufficient to create genuine issue of material fact to defeat summary judgment

motion); cf. Mills v. First Fed. Sav. & Loan Ass’n of Belvidere, 83 F.3d 833, 841-42 (7th Cir.

1996) (employee's subjective belief that she was terminated due to her age could not defeat

summary judgment motion of employer who had concrete record of employee's poor work

performance). And, “[s]ince the ultimate burden of persuasion in proving retaliation remains

with the plaintiff, summary judgment is appropriate when the employee is unable to satisfy this

burden.” Samii v. Billington, 195 F.3d 1, 3 (D.C. Cir. 1999) (citations omitted); accord Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143, (2000). Accordingly, the Court is unable

to disregard the legitimate non-retaliatory reason provided by the defendant for not promoting

the plaintiff as actually a pretext for retaliation, and therefore her retaliation claim based on her

non-promotion cannot survive the defendant's summary judgment motion.

               v.      Mid-Year Evaluation

       The plaintiff complains that while she received excellent evaluations, she was criticized

for refusing to complete some assignments. Pl.'s Mot. at 9. Also, the plaintiff complains that her

evaluations were not maintained in her personnel file, and that she did not receive a mid-year

performance evaluation in 1985. Id. at 10, 12-13. The defendant maintains that the plaintiff's

"fully successful mid-year review" and work assignments "clearly did not change [the] plaintiff's

pay, grade, or materially affect her working conditions or cause material harm," and that the

"[p]laintiff's subjective perceptions of harm, humiliation, or loss of reputation simply do not rise




                                                  39
to the level of a materially adverse action." Def.'s Mem. at 26-27. The defendant's position is

correct.

       The plaintiff has not demonstrated through objective evidence that any of her

performance evaluations, or the absence of such evaluations she should have received, resulted

in a materially adverse action against her. First, an employer is entitled to criticize an employee's

"negative behaviors" without the criticism rising to the level of a materially adverse action.

Taylor v. Solis, 571 F.3d 1313, 1321 (D.C. Cir. 2009); Rattigan v. Holder, 604 F. Supp. 2d 33,

47 (D.D.C. 2009) (“[C]riticizing [an employee] by written memoranda . . . amounts to the kind

of ‘petty slights or minor annoyances that often take place at work and that all employees

experience’ and that, consequently, fall outside the scope of the anti-discrimination laws.”)

(citation omitted). Therefore, to the extent that the plaintiff was criticized for her performance, it

was within the defendant's authority to convey that criticism in the matter that he did. Further, a

performance evaluation will not amount to a materially adverse action where the plaintiff suffers

no "tangible job consequences." Taylor, 571 F.3d at 1321 (internal quotations omitted). "In

order for a performance evaluation to be materially adverse, it must affect the employee's

'position, grade level, salary, or promotion opportunities.'" Id. (finding that even where the

plaintiff's performance evaluation was lowered from "outstanding" to "excellent," the plaintiff

could not rest a Title VII claim on a "conclusory allegation" that detrimental employment action

resulted (citing Baloch, 550 F.3d at 1199)); see also Gelin v. Paulson, No. 05-6043-cv, 234 Fed.

App’x. 5, 2007 WL 1366325 at *7 (2d Cir. May 10, 2007) (finding that an objectively positive

performance evaluation was not an adverse employment action because Title VII's

“provisions…for judging harm must be objective,” and a plaintiff's “subjective belief that he was

‘downgraded’ is irrelevant.”) (citations omitted). Moreover, the actual evaluation about which




                                                 40
the plaintiff complains rated her performance as fully successful. Pl.'s Mot. at 13; id., Ex. 5. On

this record, the plaintiff has utterly failed to explain why the challenged evaluation should be

considered materially adverse. Nor can the Court find that any material adversity resulted from

the plaintiff not receiving the performance evaluations she contends she was entitled to receive.

In sum, the plaintiff's performance evaluation allegations fail to support a claim for retaliation.

               vi.     The Plaintiff's Remaining Allegations

       The plaintiffs' remaining theories of retaliation are based on a racial remark allegedly

made by Mr. Butterworth during a staff meeting, the listing of her name in the staff directory

below persons of lesser rank, and her work assignment allocation are so lacking in evidentiary

support as to require little of the Court's attention. Apart from the plaintiff's bare speculation that

Mr. Butterworth's comment was racially motivated when he compared her to a white co-worker

(who was also one of the defendant's economists, but had a lower pay grade than the plaintiff)

during a staff meeting, or that her work assignments or listing at the bottom of the staff directory

were racially motivated, see Def.’s Oct. 14, 2003 Mem., Ex. 4 (Response Memorandum) at 2,

these conjectural allegations could hardly serve as the basis for an actionable retaliation claim.

First, there is no evidence upon which the Court could find that Mr. Butterworth's comparison of

the plaintiff to a white co-worker had racial implications. See Hester v. BIC Corp., 225 F.3d

178, 185 (2d Cir. 2000); cf. Alexis v. McDonald's Rests. Of Mass., Inc., 67 F.3d 341, 347 (1st

Cir. 1995), cited in Hester, 225 F.3d at 185 (observing that "[a]lthough [the defendant's conduct]

. . . may be entirely compatible with a race-based animus [by the causal observer], there [must

be] . . . foundation for an inference that [the defendant] harbored a racial animus toward [the

plaintiff] or anyone else" (some alterations added)). The same is the case with respect to the

location of the plaintiff's name in the staff directory and her work assignments. There is simply




                                                  41
no evidence from which an inference of racial animus can be drawn from these actions, much

less that the actions were taken in response to the plaintiff's exercise of her legal rights or to deter

her from complaining about discriminatory treatment. And even if the Court could infer that Mr.

Butterworth's comment and the plaintiff's listing in the staff directory were racially motivated,

these events would qualify as nothing more than "trivial" harms and "petty slight[s]," which

would not support a claim of retaliation. Burlington N. & Santa Fe Ry. Co., 548 U.S. at 69.

Moreover, as to her work assignment allegation, the plaintiff has offered no evidence from which

a reasonable jury could infer that her work assignments were any different from comparable

employees of different races or genders. Even when considered collectively, the nature of the

statement, the staff directory listing and her work assignments, in the absence of any other

evidence from which racial animus toward the plaintiff can be inferred, leads the Court to

conclude that the plaintiff's retaliation claim cannot survive the defendant's summary judgment

motion.

                                          III. CONCLUSION

        For the foregoing reasons the Court must grant the defendant's motion to stay discovery

and its motion for summary judgment, and deny the plaintiff's cross-motion for summary

judgment. 16

                                                                      _________/s/_________________
                                                                          REGGIE B. WALTON
                                                                          United States District Judge




16
        An Order consistent with the Court's ruling accompanies this Memorandum Opinion.




                                                     42